DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 21-40 of the currently examined application (17/119,893) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,867,413. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 21 of the current application 17/119,893: “A non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: receive a bit stream comprising one or more video encoded image frames, wherein the one or more video encoded image frames comprise packed patch images…reconstruct the 3D spatial and attribute data representation of the object using the converted patch images, wherein the reconstructed representation of the object has colors represented in the original color space.”, though it is a slight variation from claim 1 of U.S. Patent 10,867,413: “A non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: receive a bit stream comprising one or more video encoded image frames, wherein the one or more video encoded image frames comprise packed patch images…reconstruct the point cloud using the reconstructed 3D patches, wherein points of the reconstructed point cloud have associated colors represented in the original color space.“, is similar in scope and would provide analogous reconstruction of processed point cloud data. Table I listed below is provided to show which claims in the current application 17/119,893 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to 

TABLE 1
Current Application: 17/119,893
Claims  21, 24, 25, 26, 27, 28, 29, 30, 33, 34, 35, 36, 37  
U.S. Patent: 10,867,413 
Claims   1,   3,   2,  4,   5,   6,   8,   10, 11, 12, 13, 16,  1  


TABLE II
Current Application: 17/119,893 (Claim 21)
U.S. Patent: 10,867,413 (Claim 1)
21. A non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a bit stream comprising one or more video encoded image frames, wherein the one or more video encoded image frames comprise packed patch images, wherein the patch images correspond to patches of a three- dimensional (3D) spatial and attribute data representation of an object projected onto a patch plane, and wherein the patch images have been converted from an original color space to a different color space;

1.A non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a bit stream comprising one or more video encoded image frames, wherein the one or more video encoded image frames comprise packed patch images, wherein the patch images correspond to patches of a three-dimensional (3D) point cloud projected onto a patch plane, and wherein the patch images have been converted from an original color space to a different color space;  

video decode the one or more video encoded image frames; convert the patch images from the different color space back to the original color space; 



video decode the one or more video encoded image frames; convert the patch images from the different color space back to the original color space; reconstruct 3D patches for the point cloud using the patch images that have 
been converted into the original color space;  and

reconstruct the 3D spatial and attribute data representation of the object using the converted patch images, wherein the reconstructed representation of the object has colors represented in the original color space.

reconstruct the point cloud using the reconstructed 3D patches, wherein points of the reconstructed point cloud have associated colors represented in the original color space. 
 



Claim Objections
In regards to claims 22, 23, 31, 32 and 38-40, though the prior art Lukac et al.(US 2016/0086353) teaches compression of voxels to facilitate point cloud reconstruction (0028 lines 1-10), the prior art fails to teach the limitations of claims 22, 23, 31, 32 and 38-40. Therefore, claims 22, 23, 31, 32 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to compression and graphics processing of point cloud data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649